C. Allen, J.
The only question in this case is, whether an action by an assignee in bankruptcy to collect a debt due to the estate must be brought within two years from the time when the cause of action accrued to the assignee. According to the construction which has been given to the U. S. Rev. Sts. § 5057, by the Supreme Court of the United States, it must be; and the present action is therefore barred. Bailey v. Glover, 21 Wall. 342. Gifford v. Helms, 98 U. S. 248. See also Walker v. Towner, 4 Dill. 165; Upton v. McLaughlin, 105 U. S. 640; French v. Merrill, 132 Mass. 525. Exeeftions overruled.